Title: Thomas Jefferson to Patrick Gibson, 12 May 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							May 12. 20.
						
					
					By the reciept produced by Johnson I find he delivered you the 36. barrels of flour mentioned in my letter of Apr. 14. on the 15th of that month. altho I have not heard of it’s sale yet I presume it has been made and that you have been so kind as to make the remittance of 125.D. to messrs Leroy and Bayard as requested in my letter of Apr. 9.   having heard that the price of flour has improved lately in Richmond, I have trusted that the proceeds of the 36. Bar. of flour with the balance of 57.75 in my favor, besides the remittance of 125.D. would cover two urgent draughts which I have this day made on you, the one in favor of Joel Wolfe for 35. D 68 C and the other of   Hepburn for 50.D. not knowing his Christian name that will be inserted in the draught by another hand. this last draught goes circuitously by Lynchbg. I am anxious to hear of the arrival and sale of my tobo and the remittance of 675.D. of it’s proceeds to mr Vaughan. I salute you with friendship & respect.
					
						
							Th: Jefferson
						
					
				